Filed 1/28/21 P. v. Williams CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B301325

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA144839)
           v.

 VERNON WILLIAMS,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, H. Clay Jacke, II, Judge. Affirmed.
      Maggie Shrout, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Nicholas J. Webster,
Deputy Attorneys General, for Plaintiff and Respondent.
                             ____________________________
       Defendant Vernon Williams was convicted of three counts
of possession of a firearm by a felon, in violation of Penal Code1
section 29800, subdivision (a)(1). The trial court imposed an
aggregate sentence of 11 years in state prison, which includes a
4-year enhancement that was imposed pursuant to
section 186.22, subdivision (b)(1) (gang-enhancement provision)
for one of Williams’s convictions; and two 16-month
enhancements imposed pursuant to the gang-enhancement
provision for his other two convictions.
       On appeal, Williams challenges the trial court’s imposition
of the gang enhancements. In particular, Williams argues
that the People failed to introduce sufficient evidence that:
(1) Williams committed these offenses (a) for the benefit of, at the
direction of, or in association with a criminal street gang (i.e., the
Grape Street Crips), and (b) with the specific intent to promote,
further, or assist in any criminal conduct by gang members; and
(2) the Grape Street Crips has as one of its primary activities one
or more of the criminal acts identified in section 186.22,
subdivisions (e)(1) to (25) and (e)(31) to (33), such that it
constitutes a “criminal street gang” for the purposes of the
enhancement provision.
       We reject Williams’s evidentiary challenges to the gang
enhancements. First, we conclude the People offered evidence
showing that in connection with at least two of his offenses,
Williams possessed firearms in association with fellow gang
members at a marijuana dispensary controlled by the Grape
Street Crips, and that Williams committed all three offenses for
the benefit of the gang to ensure that he and/or his gang affiliates


      1   Undesignated statutory citations are to the Penal Code.




                                     2
could batter, assault, or kill any rival gang members or other
adversaries who attempted to rob the establishment. Second, the
testimony of the People’s gang expert regarding the Grape Street
Crips’ primary activities was sufficient to establish that element
of the statutory definition of a criminal street gang. Finding no
error, we affirm the judgment.

                PROCEDURAL BACKGROUND
       On March 1, 2018, the People filed an amended information
charging Williams with one count of criminal threats, in violation
of section 422, subdivision (a) (count 1); one count of battery with
injury on a peace officer, in violation of section 243,
subdivision (c)(2) (count 3); two counts of resisting an executive
officer, in violation of section 69 (counts 4 and 5); one count of
violating a criminal street gang injunction, in violation of
section 166, subdivision (a)(9) (count 6); three counts of
possession of a firearm by a felon, in violation of section 29800,
subdivision (a)(1) (counts 7, 8, and 10); and one count of
attempting to dissuade a witness, in violation of section 136.1,
subdivision (a)(2) (count 11).2 The amended information included
an allegation under the gang-enhancement provision for counts 7,
8, and 10. Williams pleaded not guilty on all counts and denied
all allegations.
       In July 2018, a jury acquitted Williams of counts 1 and 6
but deadlocked on the remaining counts. The trial court later
dismissed counts 3, 4, and 5 pursuant to section 1385.

      2  The amended information does not contain a count 2 or a
count 9. Additionally, the trial court later amended count 3 such
that it alleged a violation of section 243, subdivision (b) instead of
section 243, subdivision (c)(2).




                                     3
      At the conclusion of Williams’s second trial in
January 2019, the jury acquitted Williams of count 11, but found
him guilty on counts 7, 8, and 10, and found true the gang-
enhancement allegation for each of these three offenses.
      On July 16, 2019, the trial court sentenced Williams to
prison for an aggregate term of 11 years. Specifically, the trial
court imposed a term of 3 years on count 7 along with a 4-year
consecutive term under the gang-enhancement provision, a
consecutive prison term of 2 years that is comprised of 8 months
for count 8 along with a 16-month term pursuant to the gang-
enhancement provision, and another consecutive term of 2 years
that consists of 8 months for count 10 plus 16 months in
accordance with the gang-enhancement provision. Williams
timely appealed the judgment on September 12, 2019.

                  FACTUAL BACKGROUND
     We summarize only those facts that are relevant to this
appeal.

1.    Officer Paiz’s encounter with Williams on
      June 13, 2017
       On June 13, 2017, Officer Jeremy Paiz of the Los Angeles
Police Department (LAPD) and his partner were on patrol. While
Officer Paiz was driving his police vehicle, he saw Williams walk
out of a marijuana dispensary, look at the police vehicle, grab his
right front pocket, and run back inside the dispensary. The two
officers thereafter attempted to enter the dispensary, but the
door was locked. Officer Paiz could see Williams and several
other persons inside the business, and noticed that Williams had
a bulge in his right front pocket that Officer Paiz believed was a
firearm.




                                    4
       After additional officers arrived at the scene, the police
surrounded the building and ordered Williams and the other
occupants to come out of the dispensary. Approximately
30 persons exited the dispensary, including Williams. The police
did not find a weapon on any of these individuals. Officer Paiz
later found a handgun in a dumpster in the parking lot behind
the dispensary. As discussed in the Factual Background part 2.c,
post, Detective Daniel Pearce subsequently obtained surveillance
footage from the dispensary showing that Williams possessed one
or more firearms at the establishment on June 10, 11, and 13,
2017.

2.    Detective Pearce’s expert testimony
       At trial, Detective Daniel Pearce testified as the People’s
gang expert and as an investigating officer. Detective Pearce
joined the LAPD’s Southeast Division in 2004, and he was
assigned to the Southeast gang impact team as a gang detective
from 2008 to 2011, and again from late 2015 or early 2016 until
late 2018. From 2005 until late 2018, Detective Pearce focused
on investigating gang activity.
       During Detective Pearce’s investigations, he “talked to
countless witnesses of crime, victims of crime, [and] gang
members who commit crime.” Additionally, Detective Pearce has
spoken to over 100 Grape Street Crips gang members during the
course of his career. Several of those gang members were
“cooperative” and “provided [Detective Pearce] with information
kind of behind the scenes about ongoing Grape Street [Crips]
activities.”




                                   5
      a.    The Grape Street Crips and Gangs Generally
       The Grape Street Crips gang has an informal hierarchical
structure. “Young homies” are the “very active” gang members
who commit various violent crimes and property offenses and are
usually between 12 and 21 years of age. “Big homies,” “the most
influential person[s] . . . within the gang,” are individuals who
are “25 to 35 years of age” and “have demonstrated a loyalty to
the gang with committing multiple crimes” and refusing to
“snitch on the gang” (i.e., cooperate with law enforcement). The
O.G.s are “above” the big homies; O.G.s have “retired from the
active gang lifestyle” and are 35 to 50 years old.
       At the time Williams’s second trial was held in
January 2019, Detective Pearce had known Williams for
approximately 13 years, and during that timeframe, Williams
had become a “big homie” in the Grape Street Crips gang.
Williams has several tattoos associated with the Grape Street
Crips gang, including a tattoo with the letters “L” and “C” and
another tattoo depicting an Uzi with the words “Costa Nostra”
below it. Williams’s monikers are “Double Deuces,” “Dub,” and
“Big Dub.”
       The Grape Street Crips gang claims as its territory the
Watts Neighborhood of Los Angeles, a neighborhood that includes
the Jordan Downs housing project; Detective Pearce was assigned
to the area in and around Jordan Downs in 2005. Generally, a
gang will claim a territory as its own in order to have a place at
which to “hang out, sell drugs, commit crimes, [and] to meet, . . .
congregate, [and] defend.” The Grape Street Crips gang uses
guns to “defend the gang territory” and “intimidate people.”
Detective Pearce testified that if a gang member is in his gang’s
territory and possesses a weapon, “it’s important for a majority of




                                   6
the [gang], if not every member[,] to know if there is a gun and
where it is” “[b]ecause at any given time[,] should another gang
try to rob or shoot at the home gang, it is incumbent upon all the
gang members to do their part to defend either their territory or
the business . . . .” Detective Pearce testified that in “gang
culture,” it is not “acceptable to call the police” “[i]f you th[ink]
that someone [is] there coming to hurt you”; a gang member is
instead “expected to handle those kinds of threats” himself.
       When the prosecutor asked Detective Pearce to identify
“the primary activities of the Grape Street Crips,” Detective
Pearce responded, “Shooting people, killing people, robbing
people, intimidating people, selling drugs, breaking into people’s
homes, crimes such as that.” Detective Pearce answered in the
affirmative when the prosecutor asked whether “intimidating
people” included criminal threats and intimidating witnesses.

      b.    The Dispensary and Wiretapped Telephone Calls
      Prior to his involvement in the instant case, Detective
Pearce knew about the marijuana dispensary in question because
he had served search warrants at the establishment on several
occasions. Based on his “background, training and personal
experience,” Detective Pearce opined that this dispensary was
“connected to” and “run[ ]” by the Grape Street Crips in
June 2017.3 Additionally, Detective Pearce stated that “[t]here




      3  For instance, Detective Pearce testified that the
surveillance footage discussed later in this opinion showed that
the shop contained a mural depicting a deceased and well-
respected member of the Grape Street Crips. Detective Pearce
testified that the presence of the mural at the business indicated



                                     7
was a tremendous amount of crime coming out of that weed
shop.” Detective Pearce recalled seizing “drugs, guns, [and]
video” from the dispensary on multiple occasions.
       The dispensary was not located in territory claimed by the
Grape Street Crips, but was instead within an area claimed by
the 89 Family Swan Bloods gang. Although Detective Pearce was
not aware of “any issues” or “problems” between the Grape Street
Crips and the 89 Family Swan Bloods, he stated that the two
gangs are “[t]raditionally . . . enemies” of one another “because
the Swans are Bloods and the Grape Street [members] are Crips.”
Detective Pearce also observed that the dispensary was
“essentially surrounded by two Blood gangs who were rivals” of
each other, given that the 89 Family Swan Bloods gang claimed
territory to the north of the dispensary and the BOP Bloods gang
claimed the area to the south of the establishment. Detective
Pearce opined that the dispensary was “susceptible to being
robbed by rival gangs,” and that guns constituted a
“fundamentally important” means of defending this territory
from the Grape Street Crips gang’s rivals. Detective Pearce also
testified that marijuana shops in Watts are “frequently robbed,”
and that a dispensary in Watts may need guns for its defense
even if that particular shop did not have “any gang connection.”
       At trial, the People played recordings of several telephone
calls that were collected in connection with a wiretap
investigation conducted in a separate case; Williams concedes
that in several of these telephone calls, he “discuss[ed] the gang




that the dispensary had “[a] strong association with the Grape
Street Crips.”




                                   8
[(i.e., the Grape Street Crips)] and us[ed] gang language.”4 In a
December 5, 2017 telephone call, Williams indicated he was
concerned because someone with a gun had been seen outside the
marijuana dispensary. Williams remarked, “That man a danger
to somebody . . . . He a danger to our life. No he a danger to our
dispensary and to somebody life.” Williams also stated, “I had
the green light to get out of there to get to something, because
you know, we don’t have nothing in here.” Detective Pearce
opined that the “something” Williams referred to in the call was a
gun.5

      c.    The Offenses at Issue
       On June 14, 2017, Detective Pearce and other LAPD
officers executed a search warrant at the dispensary and seized
a digital video recorder (DVR) from the establishment. The
DVR preserved roughly 10 days of footage recorded from


      4 Although the audio recordings are not in the record
before us, a transcript of the calls was included in the record.
      5  While Williams at one point states in his appellate
briefing that this call was “purportedly made by” him, he does not
dispute that the People offered evidence showing that he
participated in this telephone call and that he made the
statements attributed to him in the textual paragraph
accompanying this footnote. (See Reygoza v. Superior Court
(1991) 230 Cal.App.3d 514, 519 & fn. 4 [criminal case in which
the Court of Appeal assumed that an assertion made by
respondent was correct because the “defendant did not dispute
respondent’s claim in his reply”]; Rudick v. State Bd. of
Optometry (2019) 41 Cal.App.5th 77, 89–90 [concluding that the
appellants made an implicit concession by “failing to respond in
their reply brief to the [respondent’s] argument on th[at] point”].)




                                     9
16 surveillance cameras located inside and outside of the shop.
Excerpts of the footage from the seized DVR were played for the
jury at trial.6
       On June 10, 2017, Williams and two Grape Street Crips
gang members (Keyon Faulkner and Deshawn Raspberry), exited
a vehicle parked outside the dispensary and entered the
establishment. While Williams was inside the dispensary, he
placed “what appeared to be [a] firearm” with an extended
magazine into his waistband, and he shortly thereafter put it in a
bag that appeared to have another firearm inside of it. Next,
Williams left the bag in the dispensary’s parking lot, and
Raspberry retrieved the bag from the lot and dropped it into a
Buick; that car then “immediately” drove away from the business.
A person operating a Cadillac drove off toward the Buick, and
Williams entered a vehicle and followed the Cadillac. Detective
Pearce testified that Williams and the drivers of the other
vehicles were using a gang tactic called a “caravan”—i.e., the
vehicle transporting the guns is followed by one or more vehicles
that will distract police officers and ensure that “the car with the
guns is free to go [to] wherever the destination is.” Detective
Pearce has seen Grape Street Crips gang members use the
caravan tactic.
       On June 11, 2017, while Williams was in the manager’s
office at the dispensary, he picked up a Glock firearm, removed
the magazine from the gun, examined the magazine, and put the
gun down just out of view of the surveillance camera. Later that

      6 Because these excerpts of the footage are not in the
record before us, we rely on Detective Pearce’s testimony for the
contents of the video. The next three paragraphs in this section
summarize Detective Pearce’s descriptions of the footage.




                                   10
day, Williams picked up the handgun and placed it in a drawer
located in the office.
       Approximately 45 minutes to an hour before Officer Paiz
arrived at the dispensary on June 13, 2017, Martell Perry took a
Beretta handgun equipped with a laser sight out of his jacket
pocket and handed the weapon to Williams.7 The weapon
thereafter ended up in the hands of a Grape Street Crips gang
member named Marquis Goss, and Faulkner later held the
weapon. Faulkner put the gun down, Williams picked it back up,
and Williams handed the gun to Perry again. Perry later placed
the handgun in a dumpster located in the parking lot of the
dispensary.
       The People posed a lengthy hypothetical question to
Detective Pearce: “[P]lease assume that we’re talking about a
long-time member of the Grape Street Crips who is considered or
reached the status of ‘big homie.’ [¶] . . . In June of 2015 the
Grape Street Crip big homie is helping to manage a marijuana
dispensary in the area of 90th and South Central Avenue in the
City and County of Los Angeles in the territory of a rival blood
gang. [¶] First, on June 10 that same big homie is involved in
trading handguns for marijuana and potentially other things,
acting with at least two other Grape Street gang members and
they use the main office of the dispensary as the trade location.
[¶] And the next day the same gang member possesses a
handgun with an extended magazine in the main . . . office of that
same dispensary. [¶] And on June the 13th, three days after the
first incident, the same big homie possesses a handgun at that

      7  Detective Pearce testified that, “based on the video
evidence” offered at trial, he believed that Perry was “at the very
least” an associate of the Grape Street Crips.




                                   11
marijuana shop, holding it at least two times and being aware of
it in the shop for over an hour. That same weapon being trading
[sic] amongst at least two other Grape Street gang members on
that day inside the dispensary. [¶] Assuming all those facts, can
you tell us if the conduct in the hypothetical[ ] was . . . done for
the benefit of or in association of [sic] the Grape Street Crips?”
       Detective Pearce opined that the conduct described in the
hypothetical was done for the benefit of, and in association with,
the Grape Street Crips. He testified that this conduct was done
in association with the gang because “the gang member is with
other gang members[ ] and . . . at a gang hangout, the weed
dispensary.” Detective Pearce further testified that “it benefits
the gang when a gang member has a gun to defend himself and
the gang at a marijuana dispensary or any type of business
outside the gang area. . . . [G]angs need guns fundamentally for
protection and to intimidate people and to kill people when
needed.”

                   STANDARD OF REVIEW
      “ ‘In addressing a challenge to the sufficiency of the
evidence supporting a conviction, the reviewing court must
examine the whole record in the light most favorable to the
judgment to determine whether it discloses substantial
evidence—evidence that is reasonable, credible and of solid
value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ ” (People v. Ochoa
(2009) 179 Cal.App.4th 650, 656–657 (Ochoa).) In conducting
this analysis, the reviewing court must “view[ ] all the evidence
in the light most favorable to the prosecution, and draw[ ] all
reasonable inferences in favor of the jury’s findings.” (See People
v. Perez (2017) 18 Cal.App.5th 598, 607 (Perez).)



                                    12
      “[W]e must begin with the presumption that the
evidence . . . was sufficient, and the defendant bears the burden
of convincing us otherwise. . . . [¶] . . . [A]n appellate court is ‘not
required to search the record to ascertain whether it contains
evidence that will sustain [the appellant’s] contentions.’
[Citation.] . . . [¶] . . . [T]he defendant must set forth in his
opening brief all of the material evidence . . . in the light most
favorable to the People, and then must persuade us that evidence
cannot reasonably support the jury’s verdict.” (See People v.
Sanghera (2006) 139 Cal.App.4th 1567, 1573–1574.)
      This substantial evidence standard applies to sufficiency-of-
the-evidence challenges to enhancements imposed pursuant to
section 186.22, subdivision (b)(1). (See Ochoa, supra,
179 Cal.App.4th at pp. 656–657.)

                           DISCUSSION
       Section 186.22, subdivision (b)(1) authorizes the trial court
to enhance a defendant’s prison sentence if he or she committed a
felony “for the benefit of, at the direction of, or in association with
any criminal street gang, with the specific intent to promote,
further, or assist in any criminal conduct by gang members . . . .”
(See § 186.22, subd. (b)(1).)
       For the purposes of section 186.22, subdivision (b)(1),
“ ‘criminal street gang’ means any ongoing organization,
association, or group of three or more persons, whether formal or
informal, having as one of its primary activities the commission
of one or more of the criminal acts enumerated in paragraphs (1)
to (25), inclusive, or (31) to (33), inclusive, of subdivision (e) [of
section 186.22], having a common name or common identifying
sign or symbol, and whose members individually or collectively
engage in, or have engaged in, a pattern of criminal gang



                                     13
activity.” (See § 186.22, subd. (f).) Criminal acts that may
constitute primary activities of a criminal street gang include:
“Assault with a deadly weapon or by means of force likely to
produce great bodily injury, as defined in Section 245”; “[r]obbery,
as defined in Chapter 4 (commencing with Section 211) of
Title 8”; “[u]nlawful homicide or manslaughter, as defined in
Chapter 1 (commencing with Section 187) of Title 8”; “[t]he sale,
possession for sale, transportation, manufacture, offer for sale, or
offer to manufacture controlled substances as defined in
Sections 11054, 11055, 11056, 11057, and 11058 of the Health
and Safety Code”; “[t]he intimidation of witnesses and victims, as
defined in Section 136.1”; and “[b]urglary, as defined in Section
459.” (§ 186.22, subds. (e)(1)–(e)(4), (e)(8), (e)(11).)
       Williams argues the People failed to offer sufficient
evidence that: (1) Williams possessed a firearm on the three
occasions in question (a) for the benefit of, at the direction of, or
in association with a criminal street gang, (b) with the specific
intent to promote, further, or assist in criminal conduct by gang
members; and (2) the Grape Street Crips gang has, as one of its
primary activities, the commission of one or more of the criminal
acts identified in section 186.22, subdivisions (e)(1) to (e)(25) and
(e)(31) to (e)(33). For the reasons discussed below, we reject each
of these contentions.




                                    14
A.   There Is Substantial Evidence that Williams
     Committed the Instant Offenses for the Benefit of, at
     the Direction of, or in Association with, a Criminal
     Street Gang with the Specific Intent to Promote,
     Further, or Assist in Criminal Conduct by Gang
     Members
      We first address whether there was sufficient evidence that
Williams possessed the firearms in question in association with
the Grape Street Crips. As we noted in the Factual Background,
in the course of responding to a hypothetical scenario based on
the facts of this case, Detective Pearce opined that the “big
homie” described therein possessed firearms in association with
the Grape Street Crips because “th[at] gang member [was] with
other gang members[ ] and . . . at a gang hangout, the weed
dispensary.” Detective Pearce had previously testified that
Faulkner, Raspberry, and Goss were Grape Street Crips gang
members who—according to the surveillance footage—were
present at the dispensary on June 10 and/or 13, 2017 and had
handled one or more of the firearms that Williams unlawfully
possessed. As far as we can discern, Williams seems to argue
that no reasonable jury could have relied on Detective Pearce’s
testimony identifying these individuals as Grape Street Crips
gang members because the detective did “not explain if that
information is based on personal knowledge or inadmissible
hearsay.” Williams thus suggests that Detective Pearce’s
testimony is “ ‘purely conclusory and factually
unsupported . . . .’ ”
      As the Attorney General correctly points out, Detective
Pearce testified that he investigated gangs for over 10 years, he
had previously been assigned to the area claimed by the Grape




                                  15
Street Crips, he spoke to “countless” victims of crime, and he
discussed the Grape Street Crips gang’s activities with over 100
of its members. Williams does not contend that this experience is
an insufficient foundation for Detective Pearce’s testimony
regarding Faulkner’s, Raspberry’s, and Goss’s membership in the
gang. Rather, it appears Williams complains that Detective
Pearce did not explicitly connect his testimony identifying these
men as gang members with the detective’s investigative
experience, such that this testimony could have been “based on
personal knowledge or inadmissible hearsay.”
       Williams misapprehends the standard of review. “We must
presume all intendments and presumptions in favor of the
judgment, and ‘ “ ‘on matters as to which the record is silent, . . .
error must be affirmatively shown.’ ” ’ ” (See People v. Anthony
(2019) 32 Cal.App.5th 1102, 1139 (Anthony).)
       If Williams believed that Detective Pearce’s testimony
regarding the gang membership of these three individuals was
speculative, then it was incumbent on him to cross-examine
Detective Pearce on that point during the proceedings below. On
this record, however, we must presume that Detective Pearce’s
testimony on this point was based on his experience investigating
the Grape Street Crips, and not on some unspecified inadmissible
evidence. (Cf. Anthony, supra, 32 Cal.App.5th at pp. 1139–1140
[invoking the presumption in favor of the judgment to reject a
hearsay challenge to the admission of certain expert testimony
because the record did not disclose the underlying source of the
expert’s testimony].) Further, we note the detective testified that
on June 10, 2017, Williams and other persons visiting the
dispensary used a gang tactic designed to prevent the police from
finding the handgun (i.e., the caravan tactic), which further




                                    16
indicates that Williams possessed that weapon in association
with his gang.
       Thus, there was substantial evidence that Williams
committed at least the June 10 and June 13, 2017 possession
offenses “in association with” the Grape Street Crips.
       Next, we turn to whether there was sufficient evidence that
Williams possessed the firearms on the three dates at issue here
for the benefit of the Grape Street Crips gang and with the
specific intent of promoting, furthering, or assisting in criminal
conduct by its members. According to Detective Pearce’s
testimony, the surveillance video showed that Williams possessed
one or more handguns on three separate occasions at a
dispensary that was connected to, and run by, the Grape Street
Crips. The detective also testified that the dispensary was
“susceptible to being robbed by rival gangs” in part because it
was not located in territory claimed by the Grape Street Crips
and was “essentially surrounded by two Blood gangs” that are
“traditional[ ]” enemies of the Grape Street Crips. Furthermore,
as discussed above, there was substantial evidence that on at
least two occasions, Williams possessed a firearm at the
dispensary in association with other members of the gang.
Additionally, a reasonable jury could have found that during the
December 5, 2017 telephone call discussed previously, Williams
expressed an interest in securing a firearm to protect the
dispensary. (See fn. 5 and its accompanying paragraph, ante.)
       Under these circumstances, the jury could reasonably have
inferred that Williams possessed one or more firearms on the
three dates in question to benefit the Grape Street Crips by
ensuring that a business run by the gang would not be robbed.
Similarly, a reasonable jury could have also found that Williams




                                  17
possessed these firearms with the specific intent to promote,
further, or assist the criminal conduct of the gang’s members
because the availability of a firearm at the dispensary would
allow Williams or his confederates to use the weapon to batter,
assault, or commit a homicide offense against any rival gang
member or other aggressor who attempted to rob the dispensary.
Indeed, as explained in Discussion part B, post, shooting people,
killing people, and intimidating people are some of the gang’s
primary activities.
       Williams nonetheless insists that this evidence was not
sufficient to show that he possessed the guns in question to
“defend . . . gang territory” because it was possible he had these
weapons “at the dispensary for the non-gang reason of protecting
the marijuana, cash, and people that worked there” and “a
marijuana dispensary in [this area] would need a gun even if [it]
was not gang affiliated.”
       Williams apparently ignores the evidence that the
dispensary did belong to the Grape Street Crips at that time,
including the surveillance footage showing that Williams
possessed the weapons in association with Grape Street Crips
gang members on multiple occasions at the establishment; the
presence of a mural of a well-respected and deceased Grape
Street Crips gang member at the business (see fn. 3, ante); and, of
course, Detective Pearce’s testimony that the dispensary was
connected to, and run by, the gang (testimony that was
presumptively based on his extensive experience investigating
this gang). Because a court assessing a sufficiency-of-the-
evidence challenge must “draw[ ] all reasonable inferences in
favor of the jury’s findings,” (see Perez, supra, 18 Cal.App.5th at
p. 607), we reject Williams’s mere argument that even though




                                   18
there was evidence the dispensary belonged to the gang, he
somehow committed these crimes for solely his “own personal
benefit” and not to further the interests of the Grape Street
Crips.

B.    There Is Substantial Evidence that the Grape Street
      Crips Satisfies the “Primary Activities” Element of
      the Statutory Definition of a “Criminal Street Gang”
       As we noted earlier in this opinion, when Detective Pearce
was asked to identify “the primary activities of the Grape Street
Crips,” he responded: “Shooting people, killing people, robbing
people, intimidating people, selling drugs, breaking into people’s
homes, crimes such as that.” Williams contends that, “like the
expert in In re Alexander L. [(2007) 149 Cal.App.4th 605
(Alexander L.), whose testimony did not constitute substantial
evidence on the primary activities element], there is no
information on whether [Detective Pearce’s] list of the gang’s
primary activities was based on his own investigations, court
records of convictions, or inadmissible hearsay,” and “[n]o
specifics were elicited as to the circumstances of the crimes he
listed, or where, when, or how the expert had obtained the
information.” Thus, Williams seems to argue that Detective
Pearce’s testimony on this point was too “conclusory” for the jury
to infer reasonably that these crimes are among the Grape Street
Crips gang’s primary activities.
       Detective Pearce’s testimony regarding the primary
activities of the Grape Street Crips is clearly distinguishable
from the gang expert’s testimony in Alexander L. There, when
the gang expert was asked about the primary activities of the
gang in question, “he replied: ‘I know they’ve committed quite a
few assaults with a deadly weapon, several assaults. I know



                                   19
they’ve been involved with auto thefts, auto/vehicle burglaries,
felony graffiti, narcotic violations.’ ” (See Alexander L., supra,
149 Cal.App.4th at p. 611.) The Court of Appeal concluded that
this testimony was insufficient because “[n]o specifics were
elicited as to the circumstances of these crimes, or where, when
or how [the expert] had obtained the information[,] [h]e did not
directly testify that criminal activities constituted [the gang’s]
primary activities,” and, “[e]ven if [the panel] could reasonably
infer that [the expert] meant that the primary activities of the
gang were the crimes to which he referred, his testimony lacked
an adequate foundation.” (See id. at pp. 611–612.) In particular,
the Alexander L. court observed that it could not “know whether
the basis of [the expert’s] testimony on this point was reliable,
because information establishing reliability was never elicited
from him at trial” and, thus, “[i]t [was] impossible to tell whether
his claimed knowledge of the gang’s activities might have been
based on highly reliable sources, such as court records of
convictions, or entirely unreliable hearsay.” (See id. at p. 612.)
       In contrast, Detective Pearce identified expressly the
aforementioned crimes as the Grape Street Crips gang’s primary
activities, and, as discussed in more detail in Discussion part A,
ante, the detective offered testimony showing that he had
extensive experience investigating the Grape Street Crips. Thus,
unlike the expert in Alexander L., Detective Pearce had set forth
an adequate foundation for his testimony regarding whether the
gang’s “ ‘ “chief” or “principal” occupations’ ” include the crimes
listed earlier. (See Alexander L., supra, 149 Cal.App.4th at p. 613
[noting that a gang’s primary activity is its chief or principal
occupation, and that an officer’s “ ‘conversations with the
defendants and with other [gang] members, his personal




                                   20
investigations of hundreds of crimes committed by gang
members, as well as information from his colleagues and various
law enforcement agencies’ ” may constitute an adequate
foundation for testimony regarding that gang’s primary
activities].)
       Williams resists this conclusion and argues that “Detective
Pearce did not offer whether his list of the gang’s primary
activities was based on his own investigations, court records of
convictions, or inadmissible hearsay.” Once again, in accordance
with the applicable standard of review, we presume that
Detective Pearce’s testimony concerning the gang’s primary
activities was drawn from the vast investigative experience he
described during his testimony, and not on some unknown
inadmissible source. (See Anthony, supra, 32 Cal.App.5th at
pp. 1139–1140.)
       Williams also contends that evidence introduced at trial
showing that two Grape Street Crips gang members were
convicted of certain offenses identified in section 186.22,
subdivision (e) (e.g., murder and criminal threats) does not
establish that these criminal acts are the primary activities of the
gang. Because Detective Pearce’s testimony in and of itself
constitutes substantial evidence of the Grape Street Crips gang’s
primary activities, we need not address this argument further.
(See Alexander L., supra, 149 Cal.App.4th at p. 611 [“ ‘Sufficient
proof of the gang’s primary activities might consist of evidence
that the group’s members consistently and repeatedly have
committed criminal activity listed in the gang statute.’
[Citation.] Expert testimony based on an adequate factual
foundation might also be sufficient.”].)




                                   21
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.


We concur:



             CHANEY, J.



             FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   22